Citation Nr: 1734397	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back pain.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1985 to July 1991 and from January 1997 to July 1997.  He also served in the Air National Guard of Texas from September 1997 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the record.

The Board has broadened and recharacterized the Veteran's merits claim on the title page as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  April 1999 and January 2003 RO rating decisions denied the Veteran's service connection claim for low back pain.  The Veteran was notified of his appellate rights and did not perfect appeals of the decisions, and new and material evidence was not received within one year of their issuance.

2.  Additional evidence received more than one year since the January 2003 rating decision, and considered with the record as a whole, is neither cumulative nor redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

CONCLUSIONS OF LAW

1.  The April 1999 and January 2003 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  The claim for entitlement to service connection for low back pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

An April 1999 rating decision denied the Veteran's initial claim for service connection for low back pain on the basis that there was no treatment in service following the Veteran's December 1988 complaint of back pain.  The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A January 2003 rating decision declined to reopen the claim, indicating there was no current evidence of a chronic back disability.  The Veteran was notified of the determination and initiated an appeal, but withdrew that appeal as to the back while the matter was still pending before the RO.  See August 2003 VA Form 21-4138.  No new and material evidence was submitted within the remainder of the one-year appeal period.  As such, the January 2003 rating decision is also final.  Id.
New and material evidence received more than one year since the January 2003 rating decision includes the Veteran's Board hearing testimony, which relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for low back pain.


REMAND

The record reflects that the Veteran also reported and sought treatment for low back pain while he was serving in the National Guard.  See November 1999, January 2001, May 2001, October 2001, November 2001, January 2002, February 2002, and March 2002 STRs.  On remand, any periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) should be verified on remand.

Additionally, the July 2015 VA examiner's opinion as to the etiology of the Veteran's back disability is inadequate, because it does not address relevant STRs during his time in the National Guard.  Thus, an addendum opinion is necessary.  Any outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Verify the Veteran's specific periods of ACDUTRA and INACDUTRA during his service with the Air National Guard of Texas from September 1997 to September 2002.  A report outlining the Veteran's retirement points does not fulfill this instruction.  

If the dates of the Veteran's ACDUTRA and INACDUTRA service are not clear from the service records, then contact the Defense Finance and Accounting Service or other appropriate records repository and have the Veteran's pay records reviewed to ascertain all dates when the Veteran served on ACDUTRA and INACDUTRA.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.

3. Then return the claims file to the July 2015 VA examiner to obtain an addendum opinion as to the etiology of the Veteran's back disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all back disabilities diagnosed since October 2010, to include degenerative disc disease, dextroscoliosis and degenerative arthritis.  If dextroscoliosis is not diagnosed, please reconcile this finding with a diagnosis of the same in the May 2001 STR.

(b) If scoliosis is diagnosed, please determine whether such diagnosis is a developmental defect or a developmental disease.  (For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.)

(1) If the diagnosed scoliosis is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any (a) superimposed disease or injury on such congenital defect during his military service or a period of ACDUTRA that resulted in additional back disability; or (b) superimposed injury on such defect during a period of INACDUTRA that resulted in additional back disability.  If so, please describe the resultant disability.

(2) If the Veteran's scoliosis is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened) by the Veteran's military service.  Please support your opinion with a robust rationale.

(3) If the Veteran's scoliosis does not have a congenital origin, please address the questions outlined in part (c) below.

(c) For any other back disability diagnosed, including scoliosis if determined to not have a congenital origin, please opine as to whether it is as least as likely as not (50 percent or greater probability) that such disability:

(i) had its onset during service or a verified period of ACDUTRA; 
(ii) is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA; or
(iii) is otherwise the result of an injury incurred during a verified period of INACDUTRA.

In addressing these questions, the examiner is asked to review and consider all STRs, including the December 1988 STR from active duty and the November 1999, January 2001, May 2001, October 2001, November 2001, January 2002, February 2002, and March 2002 STRs from his National Guard service, as well as the Board Hearing testimony.  

A complete rationale should be given for all opinions and conclusions expressed.  

4. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


